213 S.W.3d 135 (2006)
The HABITAT COMPANY, Respondent,
v.
Estelle CLARK, Appellant.
No. ED 87205.
Missouri Court of Appeals, Eastern District, Division one.
December 19, 2006.
Estelle Clark, St. Louis, MO, pro se.
Alan D. Lobel, St. Louis, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Estelle Clark appeals from a trial court judgment finding that she was guilty of unlawful detainer and awarding The Habitat Company restitution of the premises and nominal damages. In her first point, Tenant claims that the trial court erred in granting judgment to The Habitat Company in that "there is no substantial evidence to support the trial court's finding, it's [sic] finding is against the weight of the evidence and the trial court erroneously declared the law and erroneously applied the law." In her second point, Tenant argues that the court erred in finding for The Habitat Company because it "continuously" breached the lease by sliding inspection notices under the door, rather than hand delivering the notices or sending them by first-class mail.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).